Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated March 11, 2019. Claims 1-22 of the application are pending and have been examined.

Drawings

2.	The drawings submitted on March 11, 2019 are accepted. 

	Claim Objections

3.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

4.	Claims 9, 15 and 20 are objected to because of the following informalities:  
In Claim 9, Line 5, “selecting a specific arrival rate and service rate” should be “selecting a specific arrival rate and a specific service rate”.
In Claim 9, Lines 7-8, “the specific service rate selected” has no antecedent basis.


In Claim 15, Lines 7-8, “the specific service rate selected” has no antecedent basis.

In Claim 20, Line 11, “selecting a specific arrival rate and service rate” should be “selecting a specific arrival rate and a specific service rate”.
In Claim 20, Lines 13-14, “the specific service rate selected” has no antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 103 - AIA 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-4, 7-8, 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Denisenko (U.S. Patent 10,558,437), in view of Takeshima et al. (U.S. Patent Application Publication 2017/0206125). 

7.1	Denisenko teaches method and apparatus for performing timing analysis that accounts for rise/fall skew  Specifically, as per claim 1, Denisenko teaches a method for designing a system on a target device (Abstract, L1: a method of designing a system on a target device; L2-4: performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system; CL1, L16-18: target devices such as field programmable gate arrays (FPGAs), structured application specific integrated circuits (ASICs) and ASICs are used to  implement large systems), comprising:
generating a hardware description language (HDL) representation during a high-level compilation (Abstract, L2-4: performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system) of profile data collecting hardware for a HDL of the system (CL2, L2-4: the high level compilation adds hardware to the system for collecting hardware profile data used for future high level compilation of the system) to collect profile data (CL1, L49-50: profile data is gathered for an earlier design of the system; L53-55: the profile data may include information generated during timing analysis of the hardware description language compilation of an earlier design);

programming the target device with the data file to physically transform components on the target device to implement the system (CL3, L30-31: the target device is programmed using the program file to implement the system; CL10, L4-7: creating the program file that includes information generated by various procedures; the program file is a bit stream that is used to program the target device; L12-15: the data file is transmitted to a second computer system which is used to program the target device according to the system design; L17-20: the target device is programmed with the data file; by programming the target device, components on the target device are physically transformed to implement the system).

Denisenko does not expressly teach to collect profile data that includes an arrival rate associated with data transmitted to a buffer and a service rate of a service node associated with the buffer. Takeshima et al. teaches to collect profile data that includes an arrival rate associated with data transmitted to a buffer and a service rate of a service node associated with the buffer Denisenko with the method of Takeshima et al. that included to collect profile data that includes an arrival rate associated with data transmitted to a buffer and a service rate of a service node associated with the buffer, because that would allow to estimate the performance of the device by measuring transmission and reception traffic of the device (Page 1, Para 0011). 

Per claim 2: Denisenko teaches collecting the profile data by executing the system on the target device (CL3, L8-13: during first iteration of high level compilation, hardware is added to the design of the system for collecting hardware profile data; hardware profile may be collected from the added hardware  when the system is running as implemented on the target device).

Per claim 3: Denisenko teaches collecting the profile data by executing a simulation of the system (CL1, L55-57: actual profile data obtained from actual use or simulation of the system; CL3, L38-40: the hardware profile data may be obtained by executing the program file of the system on a simulator).

Per claim 4: Takeshima et al. teaches determining a new size for the buffer from the arrival rate associated with data transmitted to the buffer and the service rate of the service node 

Per claim 7: Takeshima et al. teaches determining whether performance of the system is satisfactory with the new size for the buffer (Page 1, Para 0012: the performance of the system is monitored a plurality of times and change in performance is detected; if the change exceeds a predetermined threshold, the node is detected as being faulty; Page 2, Para 0045, L22-27: the network monitoring system uses the number of accumulated messages to estimates the physical state of the system such as buffer size); and determining another new size for the buffer from a new arrival rate associated with data transmitted to the buffer and a new service rate of the service node associated with the buffer (Page 2, Para 0045, L17-22: the network monitoring system uses the number of accumulated messages to estimate the physical state of the system such as buffer size).

Takeshima et al. teaches determining whether performance of the system is satisfactory with the new size for the buffer (Page 1, Para 0012: the performance of the system is monitored a plurality of times and change in performance is detected; if the change exceeds a predetermined threshold, the node is detected as being faulty; Page 2, Para 0045, L22-27: the network monitoring system uses the number of accumulated messages to estimates the physical state of the system such as buffer size). Denisenko teaches generating an HDL of the system without the HDL representation of profile data collecting hardware in response to determining that performance of the system is satisfactory (CL3, L38-42: the hardware profile data may be obtained by executing the program file of the system on a simulator; hardware need not be added during high level compilation to collect hardware profile data).

7.2 	As per claim 10, Denisenko teaches a method for designing a system on a target device (Abstract, L1: a method of designing a system on a target device; L2-4: performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system; CL1, L16-18: target devices such as field programmable gate arrays (FPGAs), structured application specific integrated circuits (ASICs) and ASICs are used to  implement large systems), comprising:
adding a hardware description language (HDL) representation of profile data collecting hardware to an HDL of the system to collect profile data (Abstract, L2-4: performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system; CL2, L2-4: the high level compilation adds hardware to the system for collecting hardware profile data used for future high level compilation of the system; CL1, L49-50: profile data is gathered for an earlier design of the system; L53-55: the profile data 
placing the system on the target device (CL9, L23-24: placement involves placing the mapped logical system design on the target device); 
routing the system on the target device (CL9, L38-41: during routing, routing resources on the target device are allocated to provide interconnections between logic gates, logic elements and other components on the target device);
generating a data file that reflects the synthesis, placing, and routing of the system on the target device (CL3, L14-18: the HDL is compiled into a program file; HDL compilation involves synthesis, placement, routing and timing analysis; CL9, L9-10: synthesis includes generating a logic design of the system to be implemented on the target device; CL10, L4-7: creating the program file that includes information generated by various procedures; the program file is a bit stream that is used to program the target device; L12-15: the data file is transmitted to a second computer system which is used to program the target device according to the system design; L17-20: the target device is programmed with the data file); and
programming the target device with the data file to physically transform components on the target device to implement the system (CL3, L30-31: the target device is programmed using the program file to implement the system; CL10, L4-7: creating the program file that includes information generated by various procedures; the program file is a bit stream that is used to 

Denisenko does not expressly teach to collect profile data associated with a buffer and a service node connected to the buffer. Takeshima et al. teaches to collect profile data associated with a buffer and a service node connected to the buffer (Abstract, L2-5: measure traffic information relating to messages inputted to a device to be monitored and messages outputted from the device to be monitored; Page 7, Para 0117, L1-5: the number of incoming messages is divided by the unit time to calculate the average arrival rate lambda; Para 0121, L6-7: the analysis unit stores the maximum processing power Mu).

Per claim 11: Takeshima et al. teaches the profile data includes an arrival rate associated with data transmitted to the buffer and a service rate of the service node connected to the buffer. (Abstract, L2-5: measure traffic information relating to messages inputted to a device to be monitored and messages outputted from the device to be monitored; Page 7, Para 0117, L1-5: the number of incoming messages is divided by the unit time to calculate the average arrival rate lambda; Para 0121, L6-7: the analysis unit stores the maximum processing power Mu).

As per Claims 12-14 and 18-19, these are method claims reciting the same limitations as claims 2-4 and 7-8. These are rejected based on the same reasoning as Claims 2-4 and 7-8, supra, as taught throughout by Denisenko and Takeshima et al.

8.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denisenko (U.S. Patent 10,558,437), in view of Takeshima et al. (U.S. Patent Application Publication 2017/0206125), and further in view of Dada et al. (U.S. Patent 7,228,509). 

8.1	As per claim 6, Denisenko and Takeshima et al. teach the method of claim 4.  , Denisenko teaches a subsequent high-level compilation (Abstract, L2-4: performing a high level compilation of a program language description of the system to generate hardware description language (HDL) of the system; CL2, L2-4: the high level compilation adds hardware to the system for collecting hardware profile data used for future high level compilation of the system).
Denisenko and Takeshima et al. do not expressly teach modifying the system to implement the new size for the buffer by modifying the HDL of the system. Dada et al. teaches modifying the system to implement the new size for the buffer by modifying the HDL of the system (Abstract, L8-9: the logic design may include design aids related to FIFI buffer sizing; CL2, L6-12: a logic design tool is provided for designing the integrated circuit; the tool allows the user select appropriate FIFO buffers; CL11, L13-15: the tools allow the designer to provide a logic design to the logic design system using a Hardware Description language; L18-19: the logic designer can enter logic design by writing he hardware description language code; CL16, L52-56:  a stream of data for transmission to the logic via data buffer that includes FIFO buffer circuitry; proper size of the buffer is selected using FIFO sizer capabilities of the logic design tool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Denisenko and Takeshima et al. with the method of Dada et al. that included modifying the system to implement the new size for the 

8.2	As per Claim 17, it is a method claim reciting the same limitations as claim 6. It is rejected based on the same reasoning as Claim 6, supra, as taught throughout by Denisenko, Takeshima et al. and Dada et al.

Allowable Subject Matter

9.	Claims 5, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 20-22 would be allowable if the claim objections to claim 20 are overcome.

11.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) determine the data consumption rate and data emptying rate from the buffer; 

    PNG
    media_image1.png
    174
    377
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    64
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    182
    379
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    379
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    126
    362
    media_image5.png
    Greyscale

(Rosing, U.S. Patent 7,246,181);
(2) a processor may determine the ingress rate of content data to the buffer and egress rate of the content data from the buffer; the shape of the ingress data is described using a joint probability distribution of number of received bytes and the inter arrival time; determine the egress rate as a function of the ingress rate (Goel et al., U.S. Patent Application Publication 2016/0164788);


None of these references taken either alone or in combination with the prior art of record discloses a method for designing a system on a target device, specifically including:
(Claim 20) "determining a probability distribution for the arrival rate associated with data transmitted to the buffer and a probability distribution for the service rate of the service node associated with the buffer;
selecting a specific arrival rate and service rate from the probability distributions in response to input received from a user; and
determining a new size for the buffer from the specific arrival rate selected and the specific service rate selected" in combination with the remaining elements and features of the claimed invention.

Art considered



1.	Fung, "Method and apparatus for performing timing analysis that accounts for Rise/fall skew”", U.S. Patent 8,930,175, January 2015.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 31, 2021